418 So.2d 1203 (1982)
Benjamin Robert McALLISTER, Appellant,
v.
STATE of Florida, Appellee.
No. 82-367.
District Court of Appeal of Florida, Fifth District.
September 1, 1982.
James B. Gibson, Public Defender, and Brynn Newton, Asst. Public Defender, Daytona Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Richard B. Martell, Asst. Atty. Gen., Daytona Beach, for appellee.

ON MOTION TO DISMISS
COWART, Judge.
Appellant's original notice of appeal, filed after judgment and sentence, identifies the orders appealed from as "final orders of finding of guilt by the jury." A verdict is not appealable. Hannah v. State, *1204 402 So.2d 555 (Fla. 5th DCA 1981); Hancock v. State, 402 So.2d 428 (Fla. 5th DCA 1981); Burkett v. State, 400 So.2d 138 (Fla. 5th DCA 1981); Smith v. State, 395 So.2d 575 (Fla. 5th DCA 1981). Since the appeal was from a non-appealable order, this court has no jurisdiction of the appeal.
Appellant's "amended notice of appeal," which identifies the judgment and sentence as the orders appealed from, cannot vest this court with jurisdiction because it was filed more than thirty days after sentencing. Fla. R. App. P. 9.140(b)(2).
The State's motion to dismiss is granted and the cause is hereby DISMISSED.
COBB and FRANK D. UPCHURCH, Jr., JJ., concur.